***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                         APPENDIX
   OFFICE OF CHIEF DISCIPLINARY COUNSEL
        v. JOSEPHINE SMALLS MILLER*
           Superior Court, Judicial District of Danbury
                    File No. CV-XX-XXXXXXX-S

             Memorandum filed November 26, 2018

                          Proceedings

   Memorandum of decision on presentment by peti-
tioner for alleged professional misconduct of respon-
dent. Judgment for the petitioner.
  Josephine Smalls Miller, self-represented, the respon-
dent.
  Brian B. Staines, chief disciplinary counsel, for
the petitioner.
                          Opinion

  SHABAN, J.
                             I
               PROCEDURAL HISTORY
   In this action, the Office of Chief Disciplinary Counsel
(petitioner) has filed an amended four count present-
ment against Attorney Josephine Smalls Miller (respon-
dent) alleging misconduct (#108). Count one alleges
violations of rules 1.15 (a) (5) and (c)1 (safekeeping
property) and 8.1 (2) (bar admission and disciplinary
matters) of the Rules of Professional Conduct. Count
two alleges violations of rules 1.3 (diligence), 3.2 (expe-
diting litigation), and 8.4 (4) (misconduct). Count three
alleges violations of rule 1.4 (a) (1), (2), (3), (4) and
(5) and (b) (communications). Count four alleges that
with respect to General Statutes § 51-88 and Practice
Book § 2-44A, the respondent violated rule 5.5 when
she engaged in the unauthorized practice of law by
providing legal advice and drafting legal documents for
a client relative to an Appellate Court matter while
under an order of suspension by that court.
  The respondent filed an answer and raised two ‘‘affir-
mative defenses’’ (#109) which claim that the recom-
mendations of the petitioner and the decisions of the
Statewide Grievance Committee (SGC) were based on
racially discriminatory and retaliatory reasons, both in
violation of the respondent’s constitutional rights.
   The court held a hearing on the matter on June 25,
26 and 27, 2018, at which time the parties were heard
and provided testimony and evidence. The parties stipu-
lated to all of the petitioner’s exhibits as being full
exhibits. Following the hearing, the parties submitted
posttrial briefs, the last of which was filed on August
27, 2018. On July 30, 2018, subsequent to the completion
of the hearing, the respondent filed a ‘‘motion to con-
form pleadings to the proofs’’ (#123) which was in real-
ity, by virtue of its text, a request to amend her affirma-
tive defenses. The court has read the pleading liberally
pursuant to Practice Book § 1-8. Given that the peti-
tioner filed no objection to it, the court considers the
amendment to have become effective pursuant to Prac-
tice Book § 10-60 (a) (3).
                            II
                 STATEMENT OF LAW
    The court has jurisdiction to hear such matters based
on its inherent authority to discipline counsel, as well
as pursuant to the provisions of Practice Book § 2-45.
‘‘It is fundamental that [t]he Superior Court possesses
inherent authority to regulate attorney conduct and to
discipline the members of the bar.’’ (Internal quotation
marks omitted.) O’Brien v. Superior Court, 105 Conn.
App. 774, 783, 939 A.2d 1223, cert. denied, 287 Conn.
901, 947 A.2d 342 (2008). As to the standard of proof
‘‘in a matter involving attorney discipline, no sanction
may be imposed unless a violation of the Rules of Pro-
fessional Conduct has been established by clear and
convincing evidence.’’ State v. Perez, 276 Conn. 285,
307, 885 A.2d 178 (2005).
   There are statutory provisions and rules of practice
applicable to reviewing claims of attorney misconduct.
General Statutes § 51-80 provides in relevant part: ‘‘The
Superior Court may admit and cause to be sworn as
attorneys such persons as are qualified therefor, in
accordance with the rules established by the judges of
the Superior Court. . . .’’ General Statutes § 51-84 (a)
provides in relevant part: ‘‘Attorneys admitted by the
Superior Court . . . shall be subject to the rules and
orders of the courts before which they act.’’ Practice
Book § 2-47 (a) provides in relevant part: ‘‘Presentment
of attorneys for misconduct . . . shall be made by writ-
ten complaint of the disciplinary counsel. . . .’’
   Attorney ‘‘[d]isciplinary proceedings are for the pur-
pose of preserving the courts from the official ministra-
tion of persons unfit to practice in them.’’ (Internal
quotation marks omitted.) Statewide Grievance Com-
mittee v. Rozbicki, 211 Conn. 232, 238, 558 A.2d 986
(1989); Ex parte Wall, 107 U.S. 265, 288, 2 S. Ct. 569,
27 L. Ed. 552 (1883); Chief Disciplinary Counsel v.
Rozbicki, 150 Conn. App. 472, 478, 91 A.3d 932, cert.
denied, 314 Conn. 931, 102 A.3d 83 (2014). An attorney,
‘‘as an officer of the court in the administration of jus-
tice, is continually accountable to it for the manner
in which he exercises the privilege which has been
accorded him. His admission is upon the implied condi-
tion that his continued enjoyment of the right conferred
is dependent upon his remaining a fit and safe person
to exercise it, so that when he, by misconduct in any
capacity, discloses that he has become or is an unfit
of unsafe person to be entrusted with the responsibili-
ties and obligations of an attorney, his right to continue
in the enjoyment of his professional privilege may and
ought to be declared forfeited.’’ In re Peck, 88 Conn.
447, 450, 91 A. 274 (1914). Therefore, ‘‘[i]f a court disci-
plines an attorney, it does so not to mete out punishment
to an offender, but [so] that the administration of justice
may be safeguarded and the courts and the public pro-
tected from the misconduct or unfitness of those who
are licensed to perform the important functions of the
legal profession.’’ (Internal quotation marks omitted.)
Statewide Grievance Committee v. Botwick, 226 Conn.
299, 307, 627 A.2d 901 (1993). An attorney ‘‘is an officer
of the court . . . . Disciplinary proceedings not only
concern the rights of the lawyer and the client, but also
the rights of the public and the rights of the judiciary
to ensure that lawyers uphold their unique position as
officers . . . of the court. . . . An attorney must con-
duct himself or herself in a manner that comports with
the proper functioning of the judicial system.’’ (Internal
quotation marks omitted.) Notopoulos v. Statewide
Grievance Committee, 277 Conn. 218, 232, 890 A.2d
509, cert. denied, 549 U.S. 823, 127 S. Ct. 157, 166 L.
Ed. 2d 39 (2006); accord Rules of Professional Con-
duct, preamble.
  ‘‘[A] hearing such as this is not the trial of a criminal
or civil action or suit, but an investigation by the court
into the conduct of one of its own officers, and that,
therefore, while the complaint should be sufficiently
informing to advise the . . . attorney of the charges
made against [her], it is not required that it be marked
by the same precision of statement, or conformity to
the recognized formalities or technicalities of pleadings,
as are expected in complaints in civil or criminal
actions.’’ (Internal quotation marks omitted.) Burton v.
Mottolese, 267 Conn. 1, 20–21, 835 A.2d 998 (2003), cert.
denied, 541 U.S. 1073, 124 S. Ct. 2422, 158 L. Ed. 2d
983 (2004).
                             III
   In that the counts against the respondent involve
allegations of violations of different provisions of the
Rules of Professional Conduct, and some have facts
separate and apart from other counts, the court will
address each count individually and set forth the facts
it finds relevant to each specific count.
                             A
      Count One—Grievance Complaint #15-0652
   As to count one, the petitioner alleges violations of
rules 1.15 (a) (5) and (c) (safekeeping property) and
8.1 (2) (bar admission and disciplinary matters) of the
Rules of Professional Conduct. The respondent, juris
number 422896, has been an attorney since 1980 and
was admitted to practice law in Connecticut on June
14, 2004. [Tr. 2 57:3–12, Miller].2 She has practiced as
a solo practitioner during her career in Connecticut.
[Tr. 2 57:22, Miller; Respondent’s Ex. K].3 During the
relevant time of the grievance complaint, she main-
tained an IOLTA account at Webster Bank. [Tr. 2 58:3,
Miller]. She did not maintain a separate business
account. [Tr. 2 58:7, Miller]. She did maintain a personal
checking account. [Tr. 2 58:8–10, Miller].
   During her time as an attorney in Connecticut and
while attending her church of choice, the respondent
met and became friends with a woman by the name of
Sharon Israel I Am, whom she described as her ‘‘church
sister.’’ [Tr. 2 58:14–25, Miller]. They remained friends
until approximately 2006 or 2007, when Ms. I Am moved
out of state. In May, 2013, after having little or no contact
between them in the intervening years, the respondent
was contacted by Ms. I Am. [Tr. 2 59:7–10, Miller].
Pleased to have heard from her friend, the respondent
agreed that the two should meet and they did so. During
this meeting at the respondent’s office, Ms. I Am told
the respondent that she had come into a large sum of
money and wanted some advice on how best to handle
it. [Tr. 2 59:14–19, Miller]. The respondent gave her
advice in this respect and Ms. I Am offered her $5000
for the consultation, which the respondent at first
declined but later accepted at Ms. I Am’s insistence.
[Tr. 2 60:7–17, Miller].
  After the passage of a couple of weeks, Ms. I Am
again contacted the respondent, saying she wanted to
renew their friendship and asked that they meet at a
local hotel, which they did. This was followed by several
social visits. At a visit on or about May 27, 2013, Ms. I
Am told the respondent that she wanted to ‘‘bless’’ her
by giving her a gift of $200,000 and gave her a check
dated May 27, 2013, payable to her in that amount. [Tr.
2 62:10–23, Miller; Petitioner’s Ex. 5]. Ms. I Am placed
no conditions or restrictions on the respondent’s usage
of the gift. [Tr. 2 63:13–15, Miller]. Although the funds
were not related to any specific professional work done
by the respondent for Ms. I Am, the respondent wrote
her own name onto the check and deposited the funds
into her IOLTA account on May 28, 2013. [Tr. 2 65:12–18,
Miller; Petitioner’s Ex. 5]. The respondent indicated her
reason for placing the funds into the IOLTA account
was that Ms. I Am was an ‘‘odd person.’’ In doing so,
the respondent comingled the gift funds with $14,587.59
of her clients’ funds held in the IOLTA account.
   Having received this unsolicited gift, the respondent
decided to use ten percent (10%) of the funds to make
a donation to her church, Community Temple. She testi-
fied ‘‘that any money that comes into my hands, I, as
a matter of religious belief, pay a tithe on it.’’ [Tr. 2
67:3–7, Miller]. On June 7, 2013, the respondent wrote
check #1145 from her IOLTA account made payable to
Josephine S. Miller in the amount of $10,000. [Tr. 2
66:23–25, Miller; Petitioner’s Ex. 5]. The back of the
check was endorsed to the order of Community Temple.
On July 21, 2013, the respondent wrote a second check
from her IOLTA account, #1118, made payable to Jose-
phine S. Miller in the amount of $10,000, which was
also endorsed to the order of Community Temple. [Tr.
2 67:16–20, Miller; Petitioner’s Ex. 5]. Ms. I Am did not
instruct or require the respondent to make any donation
to her church at the time she made the gift to the
respondent. [Tr. 2 67:24–68:1, Miller].
  In August, 2013, approximately three months after
the respondent’s receipt of the gift, Ms. I Am contacted
the respondent. In her conversation with the respon-
dent, Ms. I Am asked her to quit the practice of law,
as she felt it was inconsistent with their religious beliefs.
When the respondent declined, Ms. I Am requested the
return of the $200,000 gift. [Tr. 2 68:9–69:2, Miller]. The
respondent explained that she had made the donations
to the church but that she would return the remaining
$180,000 which she still held. On August 12, 2013, the
respondent wrote a third check from her IOLTA
account, #1134, made payable to Sharon Israel I Am in
the amount of $180,000. [Petitioner’s Ex. 5].
  Following a complaint, a grievance was initiated
against the respondent by the Danbury Judicial District
Grievance Panel. Thereafter, the Grievance Panel for
the Judicial District of Stamford/Norwalk notified the
respondent by letter dated March 22, 2016, that on Janu-
ary 27, 2016, it had determined there was probable
cause to believe that she was guilty of misconduct.
[Petitioner’s Exs. 7, 10]. At the presentment hearing,
the respondent acknowledged the finding of probable
cause. The letter issued by the panel advised the respon-
dent that she had violated rule 1.15 (a) (4) and (5) of
the Rules of Professional Conduct in that the gift funds
provided by Ms. I Am were improperly deposited into
the respondent’s IOLTA account.4 [Id.] On March 30,
2016, the petitioner sent a letter to the respondent which
requested that she provide eight listed items so that the
petitioner could conduct an audit of the IOLTA account.
[Petitioner’s Ex. 6]. The requested information, pursu-
ant to rule 8.1 of the Rules of Professional Conduct,
was to be provided within fourteen days and noted
that ‘‘[y]our failure to comply with this demand will be
considered professional misconduct and expose you to
further disciplinary action.’’ [Id.]
   On June 9, 2016, a reviewing committee of the SGC
conducted a hearing on complaint #15-0652 and issued
a decision on November 18, 2016, finding clear and
convincing evidence that the respondent knowingly
failed to respond to the lawful demand for information
from the disciplinary authority, noting that as of the
date of that hearing, no documents had been submitted
by the respondent. [Petitioner’s Ex. 13].
   At the presentment hearing before this court, the
respondent submitted Respondent’s Exhibit O, which
included an e-mail dated June 22, 2016, from the peti-
tioner acknowledging receipt of some of the documents
originally requested on March 30, 2016. It also again
asked for the IOLTA statements from the bank support-
ing the documents the respondent had belatedly for-
warded. In her testimony, the respondent admitted that
she did not timely or fully comply with the initial
request. [Tr. 4 53:14–24, Miller]. She acknowledged that
her reply was delivered not only eighty-four (84) days
after the original request, but also after the reviewing
committee had completed its hearing. [Tr. 4 53:4–10,
Miller].
   As to rule 1.15 (a) (5) of the Rules of Professional
Conduct, the rule reads in relevant part: ‘‘An IOLTA
account shall include only client or third person funds
. . . .’’ Third person funds held by an attorney may only
be placed in an IOLTA account in connection with the
representation of a client.5 The court finds by clear and
convincing evidence that the respondent has violated
rule 1.15 (a) (5). The $200,000 given to the respondent
by Ms. I Am was an unconditional gift that was accepted
by the respondent and became her personal property.
She deposited those funds into her IOLTA account and
exercised possession and control over them, evidenced
by her issuing two separate $10,000 checks out of the
account as donations to her church on June 7 and July
21, 2013. [Petitioner’s Ex. 5]. The respondent character-
ized the transaction as an honest one that had no nefari-
ous motive. In fact, the court finds that the respondent
had no intent through this deposit to deceive anyone
or deprive anyone of funds that otherwise rightfully
belonged to them. However, the fact that the respondent
returned the balance of the funds to the donor some
several months later does not excuse her violation. At
the time of the deposit, the funds did not belong to a
client of the respondent and had no connection to the
representation of a client. Rules of Professional Con-
duct 1.15 (b).
  As to rule 1.15 (c), it provides: ‘‘A lawyer may deposit
the lawyer’s own funds in a client trust account for the
sole purposes of paying bank service charges on that
account or obtaining a waiver of fees and service
charges on the account, but only in an amount neces-
sary for those purposes.’’ Given the facts found by the
court as recited above, there is clear and convincing
evidence the respondent has violated rule 1.15 (c) of
the Rules of Professional Conduct. There was no evi-
dence that the funds deposited were to pay bank service
charges. Further, the amount deposited could not rea-
sonably be thought to be for the purpose of covering
such charges, as they were tremendously in excess of
any amount necessary to do so.
    As to rule 8.1 (2), it provides in relevant part that a
lawyer in connection with a disciplinary matter shall
not ‘‘knowingly fail to respond to a lawful demand for
information from an admissions or disciplinary author-
ity . . . .’’ The commentary to rule 8.1 provides that
‘‘it is a separate professional offense for a lawyer to
knowingly make a misrepresentation or omission in
connection with a disciplinary investigation of the law-
yer’s own conduct.’’ From the facts recited above, the
court finds by clear and convincing evidence that the
respondent has violated rule 8.1 (2) of the Rules of
Professional Conduct, in that after being advised of a
probable cause finding against her, she failed to timely
or completely respond to the disciplinary authority’s
lawful demand for information.
                            B
     Count Two—Grievance Complaint #15-0688
  As to count two, the petitioner alleges violations of
rules 1.3 (diligence), 3.2 (expediting litigation) and 8.4
(4) (misconduct) of the Rules of Professional Conduct.
The basis of the alleged violation stems from the respon-
dent’s conduct in several matters that were filed in the
Superior Court. The facts as to each case will be set
out separately and then the alleged violations shall be
addressed on the basis of the respondent’s actions in
each case individually as well as collectively.
   Ronald Stone v. Bridgeport Board of Education
   In the matter of Stone v. Board of Education, Superior
Court, judicial district of Fairfield, Docket No. CV-13-
6032345-S, the respondent represented the plaintiff in
a complaint alleging ‘‘adverse employment action
because of the plaintiff’s race and in retaliation for his
having raised a complaint of discrimination.’’ [Petition-
er’s Ex. 4]. On September 3, 2014, the court, Bellis, J.,
dismissed the action based on the respondent’s failure
to appear at a status conference scheduled for that
date. The dismissal was ordered after the respondent
repeatedly failed to appear for status conferences, file
pleadings, and respond to discovery. [Petitioner’s Ex.
4, order dated February 26, 2015].
   The respondent’s repeated violations are outlined in
the Bridgeport Board of Education’s July 7, 2014 motion
for nonsuit, sanctions and judgment of dismissal. [Peti-
tioner’s Ex. 4]. On January 7, 2014, the court had ordered
that the parties appear for a status conference on Janu-
ary 23, 2014. The defendant’s counsel appeared but the
respondent failed to attend. On February 21, 2014, the
court again ordered the parties to attend a status confer-
ence, this time on March 13, 2014. On the day of the
scheduled status conference, the respondent filed a
caseflow request indicating she had a conflicting status
conference involving a family case in the Superior Court
at Hartford. [Petitioner’s Ex. 4, Caseflow Request]. No
action was taken on the request, thereby leaving the
respondent compelled to appear in Bridgeport for the
status conference, but she did not do so.
   On March 19, 2014, the defendant filed a second
amended motion for modification of scheduling order
and sanctions because of the plaintiff’s failure to appear
for his deposition, despite numerous notices, and to
attend court ordered status conferences. [Petitioner’s
Ex. 4]. On March 28, 2014, the court yet again ordered
the parties to appear for a status conference on April
10, 2014, and indicated the defendant’s motion would
be heard on that date. The defendant’s counsel
appeared, but again the respondent did not appear. [Id.]
Following her receipt of a call from the clerk’s office
that morning inquiring as to her whereabouts, the
respondent arrived almost two hours late. [Id.] The
court then held a hearing on the defendant’s motion
and made clear to the respondent that if she failed again
to appear or meet a deadline, the court would dismiss
the case. [Petitioner’s Ex. 4, Transcript dated April 10,
2014 22:18–26].
  On June 15, 2014, the respondent sent opposing coun-
sel an e-mail indicating her availability for the deposi-
tion of the plaintiff on July 2, 2014. Based on that
request, the defendant’s counsel issued a deposition
notice to the respondent confirming the scheduling of
the deposition. [Petitioner’s Ex. 4, exhibits E and F to
motion dated July 7, 2014]. This notice was followed
up on July 1, 2014, by an e-mail to the respondent asking
her to confirm the Stone deposition for the following
day at 10 a.m. The respondent replied at 2 p.m. on July
1, 2014, that ‘‘we will need to reschedule as I became
preoccupied with a trial and did not have tomorrow
down. Can we do this next week perhaps July 11. I
think I’m free. But will need to check with Mr. Stone.’’
[Petitioner’s Ex. 4, exhibit G to the motion dated July
7, 2014]. At the presentment hearing, the respondent
testified that she believed she failed to insert the July
2, 2014 deposition date into her electronic calendar.
[Tr. 2 81:22–27, Miller].
   On June 6, 2014, the defendant filed an answer, spe-
cial defenses and counterclaim. [Petitioner’s Ex. 4]. The
respondent failed to file an answer to the counterclaim,
and the defendant thereafter filed a motion for default
for failure to plead. [Petitioner’s Ex. 4, motion dated
June 11, 2014]. On July 7, 2014, the defendant filed a
motion for nonsuit, sanctions and judgment of dis-
missal, which was set down for a hearing for September
3, 2014. On that date, the court, Bellis, J., dismissed
the action based on the respondent’s repeated failures
to appear in court. The respondent testified at the pre-
sentment hearing that she ‘‘had not noted the date of
September 3 as the date for the status conference.’’ [Tr.
2 84:1–2, Miller].
   Following the dismissal of the case, the respondent
filed a motion to open judgment of dismissal on Novem-
ber 28, 2014. [Petitioner’s Ex. 4, motion]. The court
scheduled a hearing on the motion for January 7, 2015.
On December 31, 2014, the respondent filed a motion
for continuance of the hearing, which was granted by
the court, and the hearing was rescheduled to January
29, 2015. [Petitioner’s Ex. 4, motion and order]. On
January 28, 2015, the day before the hearing, the respon-
dent filed a caseflow request indicating that she had a
deposition to attend on January 29, 2015, which had to
be completed by January 31, 2015. [Petitioner’s Ex. 4,
caseflow request]. That request was denied by the court
that same day. [Petitioner’s Ex. 4, order]. The court had
previously advised the respondent not to use a caseflow
request to ask for a continuance as such a request
needed to be made by proper motion.6 Nevertheless,
the respondent persisted in utilizing a caseflow request
to seek continuances. At the hearing on the motion to
open, the court set out on the record the respondent’s
history of nonappearance in the case. The respondent
did not appear at the hearing and, as a result, was
contacted and ordered to appear in court that after-
noon, at which time she did appear. [Petitioner’s Ex.
4, Transcript dated January 29, 2015].
   On February 26, 2015, the court entered an order
indicating that the respondent did not provide a good
and compelling reason to open the judgment. The court
held ‘‘given the pattern in this case the plaintiff’s counsel
filing caseflow requests rather than proper continuance
requests, appearing hours late for scheduled events,
and importantly, by repeatedly failing to appear for
scheduled events, along with the [inexcusable] neglect
of counsel leading to the dismissal of the case, the court
cannot in good conscience find reasonable cause. As
such the motion to open is denied.’’ [Petitioner’s Ex. 4,
order]. When questioned at the presentment hearing as
to the reasons why she did not appear at the various
scheduled events, the respondent repeatedly replied
with words to the effect of ‘‘I don’t know at this time.’’
[Tr. 2 73:14, 74:7, 74:10, 75:5, 75:8, 76:20, Miller].
  The dismissal of the case was not appealed.
          Gabor Meszaros v. Leonard Banks
   In the matter of Meszaros v. Banks, Superior Court,
judicial district of Fairfield, Docket No. CV-XX-XXXXXXX-
S, a Bridgeport police officer brought a claim against
the defendant for injuries suffered in a motor vehicle
accident. [Petitioner’s Ex. 3, docket sheet]. The respon-
dent filed a counterclaim on behalf of the defendant
alleging that the plaintiff was responsible for the defen-
dant’s personal injuries. [Tr. 3 35:9–15, Miller]. The case
was scheduled to begin jury selection on September 9,
2014. [Tr. 3 36:20–24, Miller]. On September 8, 2014, the
plaintiff’s attorney filed a motion for continuance for
the reason that he had a funeral to attend. The motion
was granted that same date. In addition, the respondent
had a pretrial conference in Waterbury scheduled for
September 11, 2014. As a result, the parties agreed that
jury selection would begin at noon on September 11,
2014. [Tr. 3 37:22–24, Miller]. That morning, the respon-
dent attended the pretrial conference at the Waterbury
Superior Court. [Tr. 3 38:3–9, Miller]. She remained
there until approximately 11 a.m., but then drove to
Danbury, claiming she was not feeling well. [Tr. 3 38:23–
27, Miller]. Upon returning to her office in Danbury,
the respondent filed a caseflow request with the court,
stating: ‘‘Counsel for defendant Leonard Banks required
to seek medical treatment from primary care physician.
Continuance is sought until after medical appointment
on September 11, 2014.’’ [Petitioner’s Ex. 3; caseflow
request dated September 11, 2014; Tr. 3 39:13–16,
Miller]. Upon failing to appear for the commencement
of jury selection, the court, Bellis, J., entered an order
dismissing the counterclaim. [Petitioner’s Ex. 3, Obj. to
Motion to Open, exhibit E]. Despite her claim of illness,
the respondent filed various pleadings in different cases
that same day, including a caseflow request, certificate
of closed pleadings, and an objection to a motion for
summary judgment. [Petitioner’s Ex. 3, Obj. to Motion
to Open, exhibit H].
   On January 8, 2015, 119 days after the entry of the
dismissal, the respondent filed a motion to open judg-
ment of dismissal. [Petitioner’s Ex. 3]. A hearing on
the motion was scheduled for February 25, 2015. The
respondent failed to appear to pursue her motion. As
a result, the court entered the following order: ‘‘Counsel
for the counterclaim plaintiff (Attorney Miller) failed to
appear for the hearing on her motion to open dismissal,
despite the fact that written notice was sent by the
court. Counsel for the counterclaim defendant (Attor-
ney Edwards) appeared on time, and the court
instructed Attorney Edwards to call Attorney Miller.
Attorney Edwards represented, on the record, that pur-
suant to the court’s instructions, she did call Attorney
Miller, who told her that she thought the hearing was
next week, and that furthermore, her pipes had burst.
No continuance request was filed by Attorney Miller,
nor did Attorney Miller contact the court until after she
was called by Attorney Edwards. The court finds that
Attorney Miller, who repeatedly fails to appear for
scheduled court events, waived her right to argument
on the motion to open, and the court, having reviewed
all the filings, denies the motion to open on the papers.
. . . There is simply no good cause to grant Attorney
Miller’s motion. . . . For these reasons, the motion to
open is denied. Due to Attorney Miller’s consistent fail-
ure to appear in court on her various cases, as well as
her continued insistence on filing last-minute ‘caseflow
requests’ rather than proper motions for continuance,
the court will not entertain a motion to reconsider or
reargue this motion.’’ [Petitioner’s Ex. 3, order February
25, 2018]. The respondent testified that she had believed
that the hearing was scheduled for the following week.
No appeal was taken from the court’s order dismissing
the case.
  At the presentment hearing, the respondent testified
as to the circumstances of her illness and her condition
that prevented her from appearing at the September
11, 2014 commencement of jury selection in the Mesz-
aros v. Banks matter and the subsequent February 25,
2015 hearing on the motion to open judgment. Specifi-
cally, she recounted that her condition was such that
she required bed rest. However, under questioning by
the Hon. Vanessa L. Bryant in the federal court matter
of Smith v. Dept. of Correction, United States District
Court, Docket No. 13-CV-8L8 (VLB) (D. Conn.), the
respondent conceded that she was not diagnosed with
any medical condition until September 15, 2014, and
that she had not been prescribed bed rest by any physi-
cian. [Petitioner’s Ex. 3, objection to motion to open].
In that same case, the respondent had filed an affidavit
dated November 5, 2014, that addressed her health.
Paragraph 14 of the affidavit reads as follows: ‘‘As a
consequence of this health issue, many work matters
have been delayed. My seventeen day trip outside of
the country on an evangelistic and preaching mission
(July 31 through August 17) also meant that many mat-
ters accumulated during my absence that required work
upon my return. When added to new matters that accu-
mulated while I was on medical rest the work has not
yet been caught up.’’ [Respondent’s Ex. M].
   As to rule 1.3 of the Rules of Professional Conduct,
it provides that ‘‘[a] lawyer shall act with reasonable
diligence and promptness in representing a client.’’ The
commentary to this rule provides that ‘‘[a] lawyer must
also act with commitment and dedication to the inter-
ests of the client and with zeal in advocacy upon the
client’s behalf. . . . A lawyer’s work load must be con-
trolled so that each matter can be handled compe-
tently.’’
   Her multiple failures to appear for scheduled court
matters in both the Stone and Meszaros matters reveal
a pattern of both negligence and intentional avoidance
of such matters, often to the detriment of her clients.
In Stone, status conferences had to be rescheduled
numerous times. The defendant was prevented from
taking the deposition of the plaintiff because the respon-
dent cancelled scheduled dates on very short notice,
causing inconvenience to opposing counsel and parties.
In Meszaros, the respondent waited until literally the
next to last day before filing the motion to open dis-
missal. Even accounting for the respondent’s credible
testimony that the delay was partly due to the respon-
dent seeking to obtain other counsel for her client, the
court can make a reasonable inference from the facts
above that the respondent’s workload, regardless of
its size, exceeded her capacity to timely attend court
appearances. This led to multiple dismissals of her cli-
ents’ cases. The commentary to rule 1.3 states that ‘‘[a]
client’s interests often can be adversely affected by the
passage of time or the change of conditions; in extreme
instances . . . the client’s legal position may be
destroyed. Even when the client’s interests are not
affected in substance, however, unreasonable delay can
cause a client needless anxiety and undermine confi-
dence in the lawyer’s trustworthiness.’’ Needless to say,
it also undermines the public’s respect for the judicial
system. The court finds from the facts above that there
is clear and convincing evidence that the respondent
has committed a violation of rule 1.3 of the Rules of
Professional Conduct.
   As to rule 3.2, relative to expediting litigation, it states
that ‘‘[a] lawyer shall make reasonable efforts to expe-
dite litigation consistent with the interests of the client.’’
The commentary to that rule provides that ‘‘[d]ilatory
practices bring the administration of justice into disre-
pute. . . . It is not a justification that similar conduct
is often tolerated by the bench and bar. The question
is whether a competent lawyer acting in good faith
would regard the course of action as having some sub-
stantial purpose other than delay.’’ The facts set forth
above relative to the allegations of count two are replete
with evidence of the respondent’s repeated failure to
attend scheduled court conferences, hearings, deposi-
tions, etc., that caused undue delay in the progress of
multiple cases. The court finds from the facts above
that the respondent not only delayed and frustrated the
attempts of the court and opposing parties to obtain a
timely resolution of the matters pending before the
court, but also failed to make reasonable efforts to
expedite litigation consistent with the interests of her
own clients. Accordingly, there is clear and convincing
evidence that the respondent committed a violation of
rule 3.2 of the Rules of Professional Conduct.
   Rule 8.4 of the Rules of Professional Conduct pro-
vides in part that ‘‘[i]t is professional misconduct for a
lawyer to,’’ among other things, ‘‘(4) [e]ngage in conduct
that is prejudicial to the administration of justice
. . . .’’ ‘‘It is well established that members of the bar
[must] conduct themselves in a manner compatible with
the role of courts in the administration of justice.’’
(Internal quotation marks omitted.) Notopoulos v. State-
wide Grievance Committee, supra, 277 Conn. 235. The
respondent’s lack of diligence, which as noted above
was in some cases either negligent or an intentional
avoidance of her various obligations, led to the dis-
missal of her clients’ matters. This conduct was cer-
tainly prejudicial to the administration of justice in that
it not only impeded the ability of the court and opposing
counsel to timely dispose of pending matters, it specifi-
cally resulted in the dismissal of her own clients’ mat-
ters without a hearing on the merits. This is particularly
noteworthy with respect to this rule as the respondent
was specifically forewarned by the court that continued
failure to appear in court as scheduled or to meet a
court deadline would result in dismissal of her client’s
case. [Petitioner’s Ex. 4, transcript]. The court finds
from the facts above that there is clear and convincing
evidence that the respondent has committed a violation
of rule 8.4 (4) of the Rules of Professional Conduct.
                            C
    Count Three—Grievance Complaint #17-0405
   As to count three, the petitioner has alleged that the
respondent violated rule 1.4 (a) (1), (2), (3), (4) and
(5), as well as rule 1.4 (b) of the Rules of Professional
Conduct, all of which relate to communications with
one’s client. Upon completion of the presentation of
the petitioner’s evidence, the respondent moved the
court to dismiss count three on the basis that the peti-
tioner had failed to put forth any evidence to establish
a violation of those rules.7 Though not specifically
addressing that standard, the petitioner conceded that
it had not set forth sufficient evidence to prove by
clear and convincing evidence that the respondent had
violated rule 1.4 (a) (1), (2), (3) and (4). It did however
claim that there was sufficient evidence to proceed as
to rule 1.4 (a) (5) and (b). The court, having reserved
decision on the respondent’s motion, hereby grants the
motion as to rule 1.4 (a) (1), (2), (3) and (4) and denies
it as to rule 1.4 (a) (5) and (b).
   Rule 1.4 (a) states in relevant part that ‘‘[a] lawyer
shall . . . (5) consult with the client about any relevant
limitation on the lawyer’s conduct when the lawyer
knows that the client expects assistance not permitted
by the Rules of Professional Conduct or other law.’’
Rule 1.4 (b) provides that ‘‘[a] lawyer shall explain a
matter to the extent reasonably necessary to permit
the client to make informed decisions regarding the
representation.’’ The respondent has admitted in her
pleadings that the Danbury Judicial Grievance Panel
made a finding of probable cause against her relative
to a complaint brought against her by Jasmine Williams
and that any action for an order of presentment was
to be consolidated with the other pending matters that
are the subject of this action.
   The court finds the following facts as to this count.
On December 9, 2014, the Appellate Court in Coble
v. Board of Education, Willis v. Community Health
Services, Inc., Addo v. Rattray, and Cimmino v. Mar-
coccia entered an order that read as follows: ‘‘After
reviewing Attorney Josephine Smalls Miller’s conduct
in [Coble v. Board of Education, AC 36677, Willis v.
Community Health Services, Inc., AC 36955, Cimmino
v. Marcoccia, AC 35944, and Addo v. Rattray, AC 36837],
the Appellate Court has determined that Attorney Jose-
phine Smalls Miller has exhibited a persistent pattern of
irresponsibility in handling her professional obligations
before this court. Attorney [Josephine] Smalls Miller’s
conduct has included the filing of frivolous appeals and
the failure to file, or to file in timely and appropriate
fashion, all documents and materials necessary for the
perfection and prosecution of appeals before this court.
   ‘‘Attorney Josephine Smalls Miller’s conduct before
this court has threatened the vital interests of her own
clients while consuming an inordinate amount of this
court’s time and her opponents’ resources. Attorney
Josephine Smalls Miller has neither accepted personal
responsibility for the aforesaid conduct nor offered this
court any assurance that such conduct will not be
repeated, based upon either her commitment to improv-
ing her knowledge of appellate practice and procedure
or her institution of changes in her law practice to
monitor her cases more effectively and ensure timely
compliance with our rules of procedure.
  ‘‘IT IS HEREBY ORDERED THAT:
   ‘‘1. Attorney Josephine Smalls Miller is suspended
from practice before this court in all cases, except for
the case of [Addo v. Rattray], AC 36837, effective imme-
diately for a period of six months from issuance of
notice of this order until June 9, 2015.
  ‘‘2. After June 9, 2015, Attorney Josephine Smalls
Miller may not represent any client before this court
until she files a motion for reinstatement and that
motion has been granted. The motion for reinstatement
shall not be filed until after June 9, 2015. Any motion
for reinstatement shall include a personal affidavit in
which Attorney Josephine Smalls Miller:
   ‘‘A) Commits herself to discharging her professional
responsibilities before this court in a timely and profes-
sional manner;
  ‘‘B) Provides documentary proof of successful com-
pletion of a seminar on legal ethics and a seminar on
Connecticut appellate procedure;
   ‘‘C) Documents any other efforts since the date of
this order to improve her knowledge of appellate prac-
tice and procedure; and
  ‘‘D) Offers this court detailed, persuasive assurances
that she has implemented changes in her law practice
designed to ensure full compliance with the rules of
appellate procedure including a written plan indicating
what procedures she has implemented in her office to
ensure her compliance with the appellate rules and
procedures and to protect her clients’ interests.
   ‘‘3. After June 9, 2015, upon the filing and granting of
a motion for reinstatement, Attorney Josephine Smalls
Miller may resume the practice of law before the Appel-
late Court if she is otherwise qualified to practice law
in the courts of this state.
  ‘‘4. The Appellate Court Clerk’s Office is directed not
to accept for filing and to return any documents filed
in violation of this order.
  ‘‘5. If Attorney Josephine Smalls Miller violates the
provisions of this order she is subject to further
sanctions.
   ‘‘It is further ordered that these matters are referred
to the Chief Disciplinary Counsel for review and further
action as it is deemed appropriate.’’ [Petitioner’s Ex. 1;
Respondent’s Ex. A].
  The respondent filed a writ of error to the Connecti-
cut Supreme Court to challenge the order. The writ was
dismissed on April 5, 2016. [Tr. 3 58:5–8, Miller].
   In October, 2016, the respondent met with Jasmine
Williams (Williams). [Tr. 3 44:26–27, Miller]. In a child
protection action in the Superior Court, Williams’ paren-
tal rights to her two minor children had been termi-
nated. Seeking review of the judgment, she retained
Attorney James Hardy (Hardy) to file an appeal on her
behalf. Hardy attempted to file the appeal but failed to
make payment of the necessary filing fee. As a result,
that appeal was dismissed by the Appellate Court.
Thereafter, Hardy filed a second appeal seeking the
same review. The Office of the Attorney General filed
an appearance on behalf of the state of Connecticut
and moved to have that appeal dismissed also. [Tr. 3
45:12–25, Miller]. At that point in time, Hardy referred
Williams to the respondent. He credibly testified as to
his reason for doing so: ‘‘I had explained to Ms. Williams
that although I have handled some appellate matters
previously in the past, it—it doesn’t make up a majority
of my practice, and I had indicated to her that I thought
because of Attorney Miller’s supreme knowledge with
respect to appellate matters and her expertise and skill
set, that she would be better suited at the very least to
assist us in filing the appeal.’’ [Tr. 2 6:21–27, Hardy].
He also told Williams that the respondent’s involvement
would not include going to court but would be primarily
behind the scenes by assisting with the preparation and
drafting of documents. In meeting with Williams, the
respondent understood the purpose for which Williams
had come to see her. ‘‘Well, I knew from Attorney Hardy
that he wanted me to take whatever steps were neces-
sary to try to resurrect this appeal that Ms.—you know,
had been rejected and that he had to refile.’’ [Tr. 3
46:9–12, Miller]. The respondent presented Williams
with a retainer agreement which was signed on October
1, 2016. [Tr. 3 47:2–4, Miller; Petitioner’s Ex. 9]. That
agreement provided in relevant part: ‘‘Jasmine Williams
. . . retains Attorney Miller to represent her with
respect to the following: A juvenile court termination
of parental rights appeal. This agreement contemplates
that Attorney Miller will provide legal services at the
appellate court level, specifically reviewing of the rele-
vant trial transcripts, documents, and orders, and draft-
ing of the appellate brief. Attorney James Hardy will
be responsible for oral argument of the case.’’ [Petition-
er’s Ex. 9]. Further, in her answer to the grievance
complaint that led to the current presentment, the
respondent acknowledged that ‘‘[Williams] signed a
retainer agreement at that time and paid an initial
amount of $2000 toward an estimated cost of $10,000
to fully prosecute the appeal.’’ [Petitioner’s Ex. 8].
   Even prior to the execution of the agreement, by
August or September of 2016, the respondent assisted
Hardy with the appeal by drafting a pleading entitled
appellant’s objection to petitioner/appellee’s motion to
dismiss dated September 22, 2016. [Petitioner’s Ex. 12].
Thereafter, pursuant to the retainer agreement, the
respondent reviewed the forty-five page Superior Court
decision, as well as client notes and documents pro-
vided by Hardy. [Tr. 3 50:3–14, Miller]. She continued
to assist Hardy and Williams with the appeal by drafting
a motion for reconsideration of the Appellate Court’s
granting of a motion to dismiss and forwarded it to
Hardy for him to file in the Appellate Court. She also
advised Hardy and Williams that a motion for permis-
sion to file a late appeal should be pursued. Based on
that advice, she drafted the motion dated December 6,
2016, and again forwarded it to Hardy for filing under
his letterhead. [Tr. 3 51:21–27, Miller; Petitioner’s Ex.
12]. Following a ruling from the Appellate Court denying
the motion for permission to do the late filing, the
respondent met with Williams to consider other legal
options. [Tr. 3 53:15–25, Miller; Petitioner’s Ex. 9;
Respondent’s Ex. U].
   At the time of the execution of the retainer letter
with Williams, the respondent knew she had been sus-
pended by the Appellate Court from representing clients
in that court.8 The information as to the limitation on
her ability to practice before the Appellate Court was
not found within any of the terms of the written retainer
agreement. Although the retainer agreement indicated
Hardy would be responsible for oral argument, this
does not excuse the respondent’s failure to completely
provide all relevant information to Williams that would
enable her to make an informed decision regarding the
respondent’s representation of her. At the presentment
hearing, the respondent credibly testified that she orally
advised Williams that there were some restrictions on
her ability to represent her before the Appellate Court.
However, her oral advisement was completely inconsis-
tent with the express terms of the retainer letter, which
made no reference whatsoever as to any limitations
placed upon her by the Appellate Court. Such conflict-
ing information made it impossible for Williams to make
an informed decision regarding the respondent’s repre-
sentation of her. The tangible impact of this was exem-
plified through the respondent’s inability to file an
appearance in the Appellate Court on Williams’ behalf.
Because of this, the respondent did not receive any
notices from the Appellate Court relative to the case
and had to rely upon Hardy for information as to the
status of the case. After traveling out of the country to
Africa for several weeks from late December, 2016, to
sometime in January, 2017, it was only upon her return
that she learned from Hardy that the motion to file a
late appeal had been denied. By the time the respondent
could consult with Williams, the period to seek any
further appeal to the Supreme Court had passed.
   Notably, Hardy also testified at the hearing that he
and the respondent had been involved in a similar
arrangement relative to an appeal to the Appellate Court
involving an individual by the name of Darric M.9 [Tr.
2 22:21–23:4, 48:10–50:2, 51:5–52:11, Hardy]. In that
instance, while the respondent was under suspension
by the Appellate Court, it was agreed that Hardy would
file the appearance with the court and physically appear
while the respondent would do work similar to what
was described relative to the Williams matter. This,
along with the rest of Hardy’s testimony, the court
finds credible.
  From the facts above, the court finds that there is
clear and convincing evidence that the respondent has
committed a violation of rule 1.4 (a) (5) and (b) of the
Rules of Professional Conduct.
                             D
                       Count Four
  As to count four, the petitioner alleges the respondent
engaged in the unauthorized practice of law in violation
of rule 5.5 of the Rules of Professional Conduct, which
states in relevant part: ‘‘(a) A lawyer shall not practice
law in a jurisdiction in violation of the regulation of the
legal profession in that jurisdiction, or assist another
in doing so. The practice of law in this jurisdiction is
defined in Practice Book Section 2-44A. . . .’’10
   The facts relative to count four are the same as those
set forth in count three above and clearly support a
violation of rule 5.5. The Appellate Court’s order of
December 9, 2014, as supplemented by its order of
February 15, 2018, suspended the respondent from prac-
ticing and representing any individuals before the court
(with one exception) until she had met the conditions
set out for reinstatement. The respondent has acknowl-
edged that she had not been reinstated by the court at
any time prior to the presentment hearing. She also
acknowledged that, while under suspension, she did
work for Williams relative to her appeal in the Appellate
Court, including, but not limited to, the review of notes
and documents, legal research, drafting pleadings, and
providing legal advice. Specifically, the retainer letter
prepared by the respondent and executed by Williams
stated that ‘‘[t]his agreement contemplates that Attor-
ney Miller will provide legal services at the Appellate
Court level.’’ [Petitioner’s Ex. 9]. This language was
placed in the agreement despite the express order of
the Appellate Court which provided that ‘‘Attorney Jose-
phine Smalls Miller is suspended from practice before
this court in all cases’’ and further provided that ‘‘[a]fter
June 9, 2015, Attorney Josephine Smalls Miller may not
represent any client before this court until she files a
motion for reinstatement and that motion has been
granted.’’11 [Petitioner’s Ex. 1].
  The court finds that the petitioner has established by
clear and convincing evidence that the respondent has
violated rule 5.5 of the Rules of Professional Conduct
by engaging in the unauthorized practice of law as
defined in Practice Book § 2-44A.
                             IV
  THE RESPONDENT’S AFFIRMATIVE DEFENSES
   The respondent has raised two amended affirmative
defenses to the allegations of the amended presentment
complaint. Specifically, the respondent contends that
the recommendations of the petitioner and/or the deci-
sions of the SGC were based upon both racially discrimi-
natory and retaliatory reasons in violation of the respon-
dent’s constitutional rights under the fourteenth
amendment to the United States constitution and article
first, § 20, of the Connecticut constitution.
    Special defenses are appropriate in a disciplinary
hearing. See Statewide Grievance Committee v. Pre-
snick, 216 Conn. 135, 139, 577 A.2d 1058 (1990)
(‘‘[d]espite its sui generis character, we see no reason
why a presentment should proceed in a piecemeal fash-
ion and why basic concepts of res judicata are not
equally applicable to presentment proceedings’’). The
respondent’s attempt to raise these special defenses,
however, is unavailing. While this is not a regular civil
proceeding, a review of Practice Book § 10-50 would
be instructive in this regard. The purpose of a special
defense is to set forth facts that ‘‘show that the [petition-
er’s] statements of fact are untrue.’’ It can also be used
to set forth facts that are consistent with such state-
ments but show nonetheless that the petitioner has no
cause of action.12 The respondent’s special defenses fail
to do either. They simply recite legal conclusions of
racial discrimination or retaliation unsupported by any
factual allegations, and such conclusory allegations are
insufficient to properly plead a special defense. See
Vendor Resource Management v. Estate of Zackowski,
Superior Court, judicial district of Middlesex, Docket
No. CV-XX-XXXXXXX-S (August 10, 2017) (Vitale, J.). It
has long been held that special defenses must allege
facts which the proponent then has the burden to prove.
See Kaye v. Housman, 184 Conn. App. 808, 817, 195
A.3d 1168 (2018).
   Moreover, the allegations of her affirmative defenses
do not actually constitute a special defense; instead,
they constitute an independent cause of action through
which the respondent can seek specific damages or
other relief. See, e.g., Sovereign Bank v. Harrison, 184
Conn. App. 436, 444, 194 A.3d 1284 (2018); Mitchell v.
Guardian Systems, Inc., 72 Conn. App. 158, 167 and
n.6, 804 A.2d 1004, cert. denied, 262 Conn. 903, 810 A.2d
269 (2002). ‘‘Although a counterclaim is similar to a
special defense in that both are employed by a defen-
dant to diminish or defeat a plaintiff’s claim, they none-
theless are separate and distinct types of pleadings.
. . . The heart of the distinction is that a counterclaim
is an independent cause of action, and a special defense
is not. See Historic District Commission v. Sciame,
152 Conn. App. 161, 176, 99 A.3d 207 (a counterclaim
is a cause of action . . . on which the defendant might
have secured affirmative relief had he sued the plaintiff
in a separate action . . .), cert. denied, 314 Conn. 933,
102 A.3d 84 (2014); Valentine v. LaBow, [95 Conn. App.
436, 447 n.10, 897 A.2d 624 (a special defense is not an
independent action), cert. denied, 280 Conn. 933, 909
A.2d 963 (2006)]. . . . [A] special defense operates as
a shield, to defeat a cause of action, and not as a sword,
to seek a judicial remedy for a wrong . . . .’’ (Citations
omitted; internal quotation marks omitted.) Sovereign
Bank v. Harrison, supra, 444.
   In fact, at the presentment hearing, the respondent
presented evidence through her witness Rebecca John-
son that she has in fact done so. In Johnson v. Carras-
quilla, United States District Court, Docket No. 3:17-
CV-01429 (MPS) (D. Conn.), the respondent is a coplain-
tiff who has brought an action against Karyl Carrasquilla
as Chief Disciplinary Counsel and Michael Bowler as
Bar Counsel for the SGC, alleging that ‘‘Johnson and
Miller have been targeted by the attorney discipline
authorities in a racially discriminatory manner, and in
part because of their civil rights litigation practice.’’
[See Respondent’s Ex. N, Æ 27]. In the complaint, the
respondent makes the same arguments and allegations
that she presented in her testimony and pleadings to this
court as part of the presentment hearing. That federal
complaint goes into considerable detail relative to her
claim of disparate treatment by the disciplinary authori-
ties relative to herself, Rebecca Johnson and other Afri-
can-American attorneys as compared to the treatment
given to Caucasian attorneys engaging in what they
describe as similar conduct. From a review of that com-
plaint, it is clear that even if the respondent’s special
defenses are not viable in the presentment hearing, she
will not be prejudiced if precluded from pursuing them
as she has already exercised her right to relief from
and for such treatment in a prior pending claim in fed-
eral court. Indeed, the fact that the respondent has
brought an action based on these allegations only rein-
forces the court’s conclusion that her ‘‘affirmative
defenses’’ are not proper special defenses.
   In the matter now before this court, the respondent
has, through her own testimony and that of Rebecca
Johnson, set forth a lengthy recitation of the conduct
that they engaged in which led to disciplinary action
against them compared to the similar conduct of Cauca-
sian attorneys who received no discipline. The respon-
dent particularly referenced her own attempts to have
the disciplinary counsel or the SGC investigate com-
plaints against Caucasian attorneys only to have the
disciplinary authorities refuse to do so. [Tr. 3 103:1–23,
124:27–125:22, 127:1–135:4; Tr. 4 7:5–11:13, Miller]. How-
ever, the respondent’s own testimony made clear that
upon the respondent’s informal presentation of a Sep-
tember 1, 2015 letter and materials containing informa-
tion relative to the possible misconduct of other attor-
neys, the disciplinary authorities responded with a
September 4, 2015 letter detailing the proper process
for lodging such a complaint and advising the respon-
dent that she was free to resubmit it. [Respondent’s Ex.
S]. That letter provided in relevant part:
   ‘‘In your letter, you ‘ask that these matters be investi-
gated as soon as possible.’ If you have evidence of
attorney misconduct, you are welcome to file grievance
complaints, as you already have done regarding two
of the attorneys mentioned in your documents. Any
additional grievance complaints which you file will be
processed in accordance with Practice Book § 2-32 (a).
   ‘‘Alternatively, you can submit to our office informa-
tion you have regarding any alleged attorney miscon-
duct, along with supporting documentation. Our office
will then determine whether the information and docu-
mentation are sufficient to support a referral of the
misconduct to a grievance panel. If so, the grievance
panel to which any such referral is made will then
investigate the allegations and make a determination
as to whether a grievance complaint should be filed.
Please note, however, that any such submissions by
you should address the alleged misconduct of any such
attorney in a separate and individual filing, to allow the
consideration of each matter to be conducted without
reference to irrelevant and immaterial allegations
regarding other attorneys.’’ [Respondent’s Ex. S]. This
is clearly contrary to her claim at the hearing, and as
addressed in her posthearing brief, that disciplinary
authorities refused to investigate. Moreover, there is
no evidence that she ever resubmitted the materials
consistent with the provisions of Practice Book § 2-
32 (a).
  Again, the defenses raised by the respondent are not
properly before the court in this proceeding and, fur-
ther, would fail even if they were properly before the
court because she has failed to meet her burden of
proof in this regard.13
                            V
                      DISCIPLINE
   Pursuant to Practice Book § 2-47 (a), if the court
finds following a presentment hearing that an attorney
has violated the Rules of Professional Conduct, it may
impose a ‘‘reprimand, suspension for a period of time,
disbarment or such other discipline as the court deems
appropriate.’’ The trial court possesses a great deal of
discretion in this regard. Statewide Grievance Commit-
tee v. Timbers, 70 Conn. App. 1, 3, 796 A.2d 565, cert.
denied, 261 Conn. 908, 804 A.2d 214 (2002), cert. denied,
537 U.S. 1192, 123 S. Ct. 1274, 154 L. Ed. 2d 1027 (2003).
As was noted above, in determining whether any disci-
pline should be imposed, discipline or sanctions are
not intended to punish an attorney but, rather, to safe-
guard the courts and the public from the misconduct
or unfitness of those who are licensed to perform the
important functions of the legal profession. Additional
facts will be set forth below as necessary to address
the issue of what discipline is to be imposed.
  Reviews of misconduct are often guided by the use of
the American Bar Association’s Standards for Imposing
Lawyer Sanctions (Standards), which have been
approved by the Connecticut Supreme Court. Burton v.
Mottolese, supra, 267 Conn. 55 and n.50. The Standards
provide that, after a finding of misconduct, a court
should consider: ‘‘(1) the nature of the duty violated;
(2) the attorney’s mental state; (3) the potential or actual
injury stemming from the attorney’s misconduct; and
(4) the existence of aggravating or mitigating factors.’’
[Id., 55; see A.B.A., Standards for Imposing Lawyer
Sanctions (1986) standard 3.0, p. 25]. The Standards list
the following as aggravating factors: ‘‘(a) prior disciplin-
ary offenses; (b) dishonest or selfish motive; (c) a pat-
tern of misconduct; (d) multiple offenses; (e) bad faith
obstruction of the disciplinary proceeding by intention-
ally failing to comply with rules or orders of the disci-
plinary agency; (f) submission of false evidence, false
statements, or other deceptive practices during the dis-
ciplinary process; (g) refusal to acknowledge wrongful
nature of conduct; (h) vulnerability of victim; (i) sub-
stantial experience in the practice of law; (j) indiffer-
ence to making restitution [and] (k) illegal conduct,
including that involving the use of controlled sub-
stances.’’ A.B.A., Standards for Imposing Lawyer Sanc-
tions (2001) standard 9.22, pp. 354–55; see also Burton
v. Mottolese, supra, 55.
   The Standards also list the following as mitigating
factors which are to be considered: ‘‘(a) absence of a
prior disciplinary record; (b) absence of a dishonest or
selfish motive; (c) personal or emotional problems; (d)
timely good faith effort to make restitution or to rectify
consequences of misconduct; (e) full and free disclo-
sure to disciplinary board or cooperative attitude
toward proceedings; (f) inexperience in the practice of
law; (g) character or reputation; (h) physical disability;
(i) mental disability or chemical dependency including
alcoholism or drug abuse when: (1) there is medical
evidence that the respondent is affected by a chemical
dependency or mental disability; (2) the chemical
dependency or mental disability caused the miscon-
duct; (3) the respondent’s recovery from the chemical
dependency or mental disability is demonstrated by a
meaningful and sustained period of successful rehabili-
tation; and (4) the recovery arrested the misconduct
and recurrence of that misconduct is unlikely . . . (j)
delay in disciplinary proceedings . . . (l) imposition of
other penalties or sanctions; (m) remorse; [and] (n)
remoteness of prior offenses.’’ A.B.A., Standards for
Imposing Lawyer Sanctions (2001) standard 9.32, pp.
355–56; see also Burton v. Mottolese, supra, 267
Conn. 55–56.
   With these standards in mind, the court must first
consider the nature of the duties violated by the respon-
dent. As to count one, the respondent’s maintenance
of an IOLTA account placed upon her a duty to hold her
clients’ funds with the care required of a professional
fiduciary. Rules of Professional Conduct 1.15, commen-
tary. By depositing the respondent’s personal funds into
the IOLTA account, she violated a duty owed to her
clients and to the legal profession to keep client funds
separate from her own. The reason given for the deposit
of the gift from Ms. I Am into the IOLTA account—that
she was acting peculiarly—was not reasonable under
the circumstances. Nor was the respondent’s delay in
responding to the petitioner’s request for documenta-
tion explained by any sort of mental impairment or
other valid reason. A breach of this duty to comply with
the rules of the profession and to comply with requests
from disciplinary authorities reflects adversely on the
profession as a whole and not just on the one attorney.
The duties to her clients in counts two, three and four
all stem from her obligation, individually and as an
officer of the court, to abide by the rules and orders
of the court and to not engage in any misconduct. By
acting in disregard of court orders and failing to dili-
gently attend to her cases, the respondent has engaged
in conduct that was prejudicial to the administration
of justice. Further, she failed to meet her duty to com-
municate with her client about the matter for which
she was retained.
  With respect to her mental state as to all counts, the
court does not find any impairment that would have
prevented the respondent from acting appropriately or
consistently with her obligations under both the Rules
of Professional Conduct and the rules of practice,
including orders issued by the court.
   While no financial harm came to her clients as a
result of the deposit of the respondent’s personal funds
into the IOLTA account as described in count one, there
were potentially serious financial consequences to
those of her clients whose actions and/or claims were
dismissed by different courts without a hearing on the
merits as a result of her failure to comply with the Rules
of Professional Conduct or court orders as described
in count two. Both of her clients in the Stone matter
(employment discrimination claim) and the Meszaros
matter (motor vehicle personal injury claim) had their
actions/claims dismissed. Neither dismissal was
appealed to the Appellate Court. With respect to counts
three and four, the respondent’s actions in representing
Williams relative to the appeal of the judgment terminat-
ing her parental rights resulted in a financial loss to
Williams through her payment of a retainer and any
other fees to the respondent that she was not rightfully
entitled to earn due to the suspension she was actively
under. The respondent’s actions were done intention-
ally and in direct contravention of a valid court order.
   In reviewing the alleged misconduct under the ABA
Standards, the court can also consider any aggravating
and mitigating factors that are relevant to the respon-
dent’s actions. There are several relevant aggravating
factors. First, the court looks to see if there is any
history of prior disciplinary actions. The respondent
received a reprimand in 2015 based on a violation of
rule 11 of the Federal Rules of Civil Procedure in Miller
v. Board of Education, United States District Court,
Docket No. 3:12-CV-01287 (JAM) (D. Conn. July 30,
2014). There the court found that as to the complaint
filed by the respondent, no objectively reasonable attor-
ney could have made the allegations, in the complaint,
without knowing that they were verifiably false. [Id.;
see also Tr. 1 92:12–14, Ingraham]. There is, of course,
also the ongoing suspension by our Appellate Court.
   A pattern of misconduct may also be considered as
an aggravating factor. Evidence was presented at the
hearing that the respondent has been involved in eleven
cases where her client’s action or claim has been dis-
missed directly as a result of the respondent’s conduct.
Some include the dismissal of the Stone and the Mesz-
aros matters set forth above. Also, in Miller v. Appellate
Court, 320 Conn. 759, 761, 770, 136 A.3d 1198 (2016), our
Supreme Court identified the dismissal by the Appellate
Court of the following cases: Addo v. Rattray, Docket
No. AC 36837 (respondent failed to timely file the appel-
lant’s brief and appendix in compliance with the appel-
late rules); Willis v. Community Health Services, Inc.,
Docket No. AC 36955 (respondent failed to respond to
a July 31, 2014 order nisi informing her that the appeal
would be dismissed if, by August 11, 2014, she did not
file a certificate indicating the estimated date of delivery
of the transcript pursuant to Practice Book § 63-8 (b);
also failed to appear at a previously scheduled hearing
and falsely certified that certain documents had been
sent to opposing counsel); Cimmino v. Marcoccia,
Docket No. AC 35944 (respondent failed to meet dead-
lines and to comply with the rules of appellate proce-
dure and court orders); Coble v. Board of Education,
Docket No. AC 36677 (dismissed as frivolous). [Respon-
dent’s Ex. T]. At the trial level, Coble had been non-
suited for failing to prosecute the action. [Respondent’s
Ex. B]. This court takes judicial notice that following
the nonsuit, the action was refiled under the accidental
failure of suit statute. The trial court subsequently
entered a summary judgment against the plaintiff, and
the court supplemented its decision with a special find-
ing pursuant to General Statutes § 52-226a that the
refiled action was meritless and not brought in good
faith. [See Judge Gilardi’s order #127.20 in the matter
of Coble v. Board of Education, Superior Court, judicial
district of Fairfield, Docket No. CV-XX-XXXXXXX-S]. Addi-
tionally, during the course of this presentment, the
respondent herself referenced Igidi v. Dept. of Correc-
tion (dismissed for failure to timely respond to discov-
ery). [Tr. 4 109:6–15, Miller]. Even in Miller v. Board of
Education, Superior Court, judicial district of Fairfield,
Docket No. CV-XX-XXXXXXX-S, where the respondent
prosecuted her own action for the collection of attor-
ney’s fees, the matter was dismissed for her failure to
appear at trial on July 10, 2012. [Respondent’s Ex. D].
In Smith v. Dept. of Correction, United States District
Court, Docket No. 3:13-CV-00828 (VLB) (D. Conn.
August 4, 2014), the respondent sought attorney’s fees
for her representation of the plaintiff, but the matter
was dismissed. [Tr. 4 107:6–8, Miller]. In that case that
court stated: ‘‘On August 4, 2014, the defense filed a
partial motion for summary judgment, and the Court
entered an order dismissing the specious claim for mon-
etary damages from a defendant sued in their official
capacity.
   ‘‘Such a claim is well-known to be barred by the
Eleventh Amendment, and the court has, I believe,
issued decisions on cases filed by Attorney Miller pre-
viously noting that well-settled law.
  ‘‘Why the plaintiff persists in filing such specious
claims to which the defense has to respond and the
Court has to waste its time reiterating well-settled law
that such a claim is barred is beyond the Court’s com-
prehension.’’
  [Petitioner’s Ex. 3, referencing exhibit E; transcript
pages 4–5].
  As to the aggravating factor of multiple offenses,
there have been findings of probable cause by the appro-
priate grievance panels as to each count which have
led to the respondent’s presentment. Each count alleges
different violations of the Rules of Professional Con-
duct, and the court has found clear and convincing
evidence as to the violation of nine different rules.
   Another relevant aggravating factor is the refusal to
acknowledge the wrongful nature of one’s conduct. The
respondent, throughout the presentment process, has
not acknowledged any wrongful conduct and has taken
no steps to address the issues that led to her suspension
by the Appellate Court despite being given a clear road-
map by that court on how to do so. To this factor, the
court must recite additional facts. From her testimony,
it is clear that the respondent sees herself as a victim
of conspiracies by both individual judges as well as
a bureaucratic one through the petitioner and SGC.
Generally speaking, she contends that because she is
African-American, she is treated differently, in a nega-
tive way, than Caucasian attorneys by both judges and
the disciplinary offices. Effectively, her contention is
that Caucasian attorneys who engage in conduct similar
to hers are not referred for discipline or admonished
by the courts whereas she has been.
  At the presentment hearing, the respondent testified
that at a court hearing before Judge Bellis, she saw
at least four judges standing there (in or around the
courtroom) ‘‘obviously waiting to see what was happen-
ing’’ and then immediately going in to talk to Judge
Bellis ‘‘about what had occurred.’’ [Tr. 4 110:3–12,
Miller]. When questioned by this court as to whether a
remedy ‘‘would be to bring a complaint against Judge
Bellis before the Judicial Review Council,’’ the respon-
dent replied, ‘‘I think we all know that hardly anybody
who was ever brought before that Counsel [sic] gets
any kind of relief. Or, rather, I should say, any—judges
who are brought before that Counsel [sic], nothin[g]
ever happens.’’ [Tr. 3 94:7–10, Miller]. In another matter,
the respondent testified that she argued an objection
to a motion to dismiss her claim. During the argument,
Judge Bellis asked opposing counsel why she had
waited almost a year to file the motion to dismiss. The
respondent confronted Judge Bellis about the reason
for her question and testified that the judge did not
respond. As a result, the respondent sought and
obtained a transcript of the proceeding but testified
that ‘‘all reference to this matter had been removed
from the hearing transcript.’’ [Tr. 3 121:4–8, Miller]. Her
testimony unabashedly implied that the judge had pres-
sured a court monitor or conspired with the monitor
to manipulate an official court recording. The court
does not find her testimony as to these matters credible,
and she submitted no other evidence corroborating this
allegation. See Rules of Professional Conduct 8.2 (a).14
   The respondent also referenced an incident in the
Cimmino matter in which her client had received a
favorable jury verdict. She alleged that after confronting
Judge Bellis about having communications with oppos-
ing counsel in a different matter, the trial judge in Cim-
mino appeared to have a discussion with Judge Bellis
about Cimmino and that the jury verdict was set aside
shortly thereafter. [Respondent’s Ex. G]. In support of
this claim, the respondent testified, ‘‘[i]n my mind, it
appeared to me that the change was because of a con-
versation I had with Judge Bellis.’’ [Tr. 4 112:12–13,
Miller]. In her posthearing brief, the respondent referred
to it as ‘‘an unexplainable reversal’’ and that ‘‘[t]here is
a reasonable inference that this request came at the
request of the presiding judge.’’ [Respondent’s posthear-
ing brief, p. 12]. The clear implication is that Judge
Bellis persuaded or pressured a trial judge to reverse
a jury’s decision and to have the verdict set aside. No
other evidence was presented in support of this claim.
The court gives little weight to this testimony as it is
simply rank speculation and opinion on her part.
   Lastly, the court may consider the respondent’s expe-
rience in the practice of law. The respondent has been
an attorney since 1980 and has been a solo practitioner
in Connecticut since 2002. [Respondent’s Ex. K].15 She
has practiced in both federal and state court and worked
for executive agencies at the state and federal level.
She has worked as counsel for private corporations.
She is not a newcomer to the practice of law and in
fact has substantial litigation and appellate experience.
In this respect, the respondent presented evidence in
the form of her resume; Respondent’s Exhibit K; and
a court ruling in the matter of Gaul v. New Haven,
United States District Court, Docket No. 3:14-CV-00558
(D. Conn. May 12, 2016), relative to her motion for
attorney’s fees in which Judge Meyer found her to be
‘‘a highly capable and skilled trial attorney, and that
those skills were indispensable to the success of her
client in this case . . . .’’ [Respondent’s Ex. L]. How-
ever, he also noted in that same ruling that the court
had ‘‘been previously critical of the conduct of [the
respondent] in a different case, see Miller v. Board of
Education . . . .’’ [Id.] From such experience one
would normally expect a practitioner to have acquired
a well-versed knowledge of the Rules of Professional
Conduct, and as a practical matter, a basic understand-
ing of courtroom process, demeanor and the profes-
sional expectations that go with it.
   The only relevant mitigating factor the court can mine
from the testimony presented at the hearing is the physi-
cal illness the respondent described she experienced
around September, 2014, which she claims prevented
her from attending court proceedings before Judge
Bellis and in the federal court. Even that testimony and
evidence were called into question by virtue of the
respondent’s conduct in filing other pleadings in other
cases that same day after advising the court that she
was too ill to appear in court. It was also exposed as
misleading and inaccurate through her questioning by
Judge Bryant. Though there was some credible evi-
dence presented to demonstrate that she may have had
undiagnosed medical issues at the time of the events
that led to the presentment with respect to the Meszaros
matter; Respondent’s Exhibit M; it does not appear that
she was unable to represent her client at that time due
to a medical condition; nor did it affect her performance
with respect to the other matters for which she has
been presented. Even if ill, it was the respondent’s obli-
gation to ensure that her clients’ interests were ade-
quately protected. Her failure to take those steps to
protect her clients resulted in adverse outcomes for
them.
  The court finds that the aggravating factors clearly
outweigh any potential mitigation. ‘‘A lawyer should
demonstrate respect for the legal system and for those
who serve it, including judges, other lawyers and public
officials.’’ Rules of Professional Conduct, preamble. The
respondent’s actions have resulted in injury to the legal
profession through her disrespect for judicial authority
and her unwillingness to abide by specific court orders.
Also, despite having had the opportunity since near the
end of 2015 to lift the Appellate Court suspension, there
was no evidence presented that she has attempted to
take any of the steps outlined by that court to do so.
                           VI
                     CONCLUSION
   As to count one, the respondent is guilty of miscon-
duct in that she violated rules 1.15 (a) (5) and (c) and
8.1 (2) of the Rules of Professional Conduct. The respon-
dent is suspended from the practice of law in Connecti-
cut effective immediately for a period of thirty (30)
days. The general conditions stated herein shall apply
as to this count.
   As to count two, the respondent is guilty of miscon-
duct in that she violated rules 1.3, 3.2, and 8.4 (4) of
the Rules of Professional Conduct. The respondent is
suspended from the practice of law in Connecticut
effective immediately for a period of six (6) months.
This suspension shall be concurrent to the suspension
in count one. The general conditions stated herein shall
apply to this count.
   As to count three, the petitioner has failed to carry
its burden of proof as to a violation of rule 1.4 (a) (1),
(2), (3) and (4) of the Rules of Professional Conduct
and those charges are dismissed. However, the respon-
dent is guilty of misconduct in that she violated rule
1.4 (a) (5) and (b) of the Rules of Professional Conduct.
The respondent is suspended from the practice of law
in Connecticut effective immediately for a period of
one (1) year. The suspension shall be concurrent to
the suspensions of counts one and two. The general
conditions stated herein shall apply to this count.
   As to count four, the respondent is guilty of miscon-
duct in that she violated rule 5.5 of the Rules of Profes-
sional Conduct. The respondent is suspended from the
practice of law in Connecticut effective immediately
for a period of one (1) year. This suspension shall be
concurrent to the suspensions in counts one, two
and three.
  In addition to the above, these general conditions
shall apply:
   The petitioner is ordered to designate a trustee, sub-
ject to the approval of the court, to take such steps as
are necessary pursuant to Practice Book § 2-64 to pro-
tect the interests of the respondent’s clients, to inven-
tory the respondent’s files, and to take control of her
clients’ funds, and any IOLTA or other fiduciary
accounts. A hearing shall be held by the court relative
to the approval of the designated trustee on January 3,
2019, or sooner upon motion of the petitioner. Once
approved, the respondent must fully cooperate with the
trustee in all respects. Failure to do so may constitute
additional misconduct and subject her to additional
sanctions by this court.
  The respondent shall comply with all terms and con-
ditions of Practice Book § 2-47B, Restrictions on the
Activities of Deactivated Attorneys.
  The respondent shall comply with all terms and con-
ditions of Practice Book § 2-53 in the event that she
applies for reinstatement to the Connecticut bar follow-
ing her period of suspension.
 Prior to reinstatement in Connecticut, the respondent
must satisfy any Connecticut bar requirements and
must be otherwise in good standing.
  As a condition of reinstatement to the bar, the respon-
dent must agree that upon reinstatement she will be
mentored for a period of one year by a practicing attor-
ney with at least ten years of experience in the Connecti-
cut bar. Such mentor shall be a member of the Connecti-
cut Bar Association, be in good standing, have no
disciplinary history and shall acknowledge in writing
their willingness to so act. The mentor’s appointment
shall be effective only upon the approval of this court
and shall be made by separate motion by the respon-
dent.
   The respondent shall, as a condition of reinstatement,
attend a Connecticut Bar Association approved continu-
ing legal education course in both legal ethics and law
office management. Such courses must be attended in
person and not online. Written proof of the attendance
shall be required as a condition of reinstatement.
  Any relief from suspension relative to her practice
before the Appellate Court must be made separately
to the Appellate Court consistent with its orders of
December 9, 2014, and February 15, 2018.16
   * Affirmed. Office of Chief Disciplinary Counsel v. Miller, 335 Conn.           ,
      A.3d        (2020).
   1
     In paragraph 7 (b) of its complaint, the petitioner refers to a violation
of ‘‘Rule 1.15c’’ although there is no such section in the Rules of Professional
Conduct. However, during the presentment hearing and in its posttrial brief,
the reference was made to rule 1.15 (c), which is substantively the section
that was referred to and addressed by the parties. As such, it is clear the
reference in the complaint is a scrivener’s error and will be treated as such
by the court.
   2
     ‘‘Tr. 1’’ refers to the June 25, 2018 morning transcript; ‘‘Miller’’ refers to
the witness.
   ‘‘Tr. 2’’ refers to the June 25, 2018 afternoon transcript.
   ‘‘Tr. 3’’ refers to the June 26, 2018 transcript.
   ‘‘Tr. 4’’ refers to the June 27, 2018 transcript.
   3
     Conflicting with her testimony, her résumé states she was admitted in
Connecticut in 2002.
   4
     The presentment to this court did not encompass rule 1.15 (a) (4) and
therefore the court need not address it.
   5
     Rule 1.15 (b) provides in relevant part: ‘‘A lawyer shall hold property of
clients or third persons that is in a lawyer’s possession in connection with
a representation separate from the lawyer’s own property. . . .’’
   6
     The respondent had done the same thing in the matter of Miller v. Board
of Education, Superior Court, judicial district of Fairfield, Docket No. CV-
XX-XXXXXXX-S, in which she had sued to collect attorney’s fees for representa-
tion of an employee of the defendant. The court had admonished her not
to use a caseflow request form in seeking a continuance of the matter but,
rather, to file a motion for continuance. On July 10, 2012, Judge Bellis
dismissed that case because the respondent failed to appear for trial. The
court, in ruling on a motion for reconsideration indicated ‘‘the plaintiff
improperly filed a caseflow request rather than a proper motion for continu-
ance. The present case was set down for a trial well over six months
beforehand, a date the plaintiff selected.’’ [Respondent’s Ex. D]. At the
presentment hearing, the respondent acknowledged in her testimony that
she understood that to mean that she should not file a caseflow request
when requesting a continuance. [Tr. 4 92:17–20, Miller].
   7
     Though not cited by the respondent, the court took the position that
her motion was based upon the standard set forth in Practice Book § 15-8
for regular civil court cases that allows a party to seek a dismissal of a case
where a plaintiff has failed to make out a prima facie case upon the conclu-
sion of its evidence and has rested.
   8
     In fact, the court later clarified the respondent’s status with that court
by a second order of February 15, 2018, which specifically stated she could
not represent any clients in the court. The respondent had contended that
the original December 9, 2014 order only prohibited her from appearing
before the Appellate Court.
   9
     The court takes judicial notice of the matter of Jordan M. v. Darric M.,
Superior Court, judicial district of New Haven, Docket No. FA-XX-XXXXXXX-
S, as well as the Appellate Court case, Jordan M. v. Darric M., 168 Conn.
App. 314, 146 A.3d 1041, cert. denied, 324 Conn. 902, 151 A.3d 1287 (2016).
   10
      Practice Book § 2-44A provides in relevant part: ‘‘(a) General Definition:
The practice of law is ministering to the legal needs of another person and
applying legal principles and judgment to the circumstances or objectives
of that person. This includes, but is not limited to:
   ‘‘(1) Holding oneself out in any manner as an attorney, lawyer, counselor,
advisor or in any other capacity which directly or indirectly represents that
such person is either (a) qualified or capable of performing or (b) is engaged
in the business or activity of performing any act constituting the practice
of law as herein defined.
   ‘‘(2) Giving advice or counsel to persons concerning or with respect to
their legal rights or responsibilities or with regard to any matter involving
the application of legal principles to rights, duties, obligations or liabilities.
   ‘‘(3) Drafting any legal document or agreement involving or affecting the
legal rights of a person.
                                        ***
   ‘‘(6) Engaging in any other act which may indicate an occurrence of the
authorized practice of law in the state of Connecticut as established by case
law, statute, ruling or other authority.
   ‘‘ ‘Documents’ includes, but is not limited to . . . pleadings and any other
papers incident to legal actions and special proceedings. . . .’’
   11
      On February 15, 2018, the Appellate Court issued an order clarifying its
order of December 9, 2014, by stating that the original order precluded
‘‘Attorney [Josephine] Smalls Miller from providing legal services of any
kind in connection with any Connecticut Appellate Court matter until she
files a motion for reinstatement and that motion has been granted.’’ At the
presentment hearing, the respondent acknowledged that this order did clar-
ify the original order. However, the latter order is not necessary for a finding
of a violation of rule 5.5, or any other rule, as the facts are sufficient to
establish a violation of the rules based on the language of the original order
alone. [Petitioner’s Ex. 2].
   12
      Practice Book § 10-50 provides: ‘‘No facts may be proved under either
a general or special denial except such as show that the plaintiff’s statements
of fact are untrue. Facts which are consistent with such statements but
show, notwithstanding, that the plaintiff has no cause of action, must be
specially alleged. Thus, accord and satisfaction, arbitration and award,
duress, fraud, illegality not apparent on the face of the pleadings, infancy, that
the defendant was non compos mentis, payment (even though nonpayment
is alleged by the plaintiff), release, the statute of limitations and res judicata
must be specially pleaded, while advantage may be taken, under a simple
denial, of such matters as the statute of frauds, or title in a third person to
what the plaintiff sues upon or alleges to be the plaintiff’s own.’’
   13
      The respondent spent a considerable portion of her time at the hearing
addressing the claim of disparate treatment. She presented her own testi-
mony, that of Rebecca Johnson, and cross-examined witnesses Attorney
Michael Bayone and Attorney Betsy Ingraham on the issue. However, her
focus on this issue did nothing to address or rebut the allegations contained
in the four counts of the presentment. For example, she claims in part that
cases were dismissed because she used a caseflow request form to ask for
a continuance of a trial date instead of a motion for continuance form. This,
however, ignores the ample evidence that there were multiple other reasons
that collectively led to the dismissals and it was not based solely on her
use of a caseflow request form. She also claimed that when she confronted
a judge, claiming that ex parte communications were held between that
judge and opposing counsel, the judge failed to respond and such silence
constituted an admission on the judge’s part. This of course is of no moment
as the judge was not a party or witness in the proceeding and therefore
was not subject to questioning or any obligation to answer a question posed.
The respondent has gone so far as to uniquely characterize her view of the
motive behind her treatment by disciplinary authorities. On page 15 of her
posthearing brief, the respondent states, ‘‘[s]omeone with a desire to remove
a pesky Negress from practicing in the Connecticut courts surely had a
hand in this matter.’’
   14
       Rule 8.2 (a) of the Rules of Professional Conduct provides: ‘‘A lawyer
shall not make a statement that the lawyer knows to be false or with reckless
disregard as to its truth or falsity concerning the qualifications or integrity
of a judge, adjudicatory officer or public legal officer, or of a candidate for
election or appointment to judicial or legal office.’’ Such comments are
sufficient on their own to establish a basis for discipline of an attorney. See
Statewide Grievance Committee v. Burton, 299 Conn. 405, 413, 10 A.3d
507 (2011).
  15
     See footnote 3 above.
  16
     Though not all exhibits admitted into evidence have been specifically
referenced in this decision, the court has reviewed all of the exhibits and
considered and reviewed the testimony of each witness.